Title: To Thomas Jefferson from Bernard McMahon, 27 March 1807
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Sir.
                            Philadelphia March 27th. 1807
                        
                        I duly received the roots and seeds you were so good as to send me, for which I return you and Governor Lewis
                            my hearty thanks. I have no doubt but I will be able to give a good account of the produce, for I never saw seeds in a
                            better state of preservation, and their having reached me in good time will be a considerable advantage. I have already
                            sowed several kinds, will treat the whole with very particular care, and have no doubt but I will be able to send you in
                            due time, plants of every kind committed to my care.
                        I request the favour of your informing Governor Lewis that I wish him to accept from me, a collection of
                            seeds of culinary & ornamental plants, to take with him when going to the territory over which he is to preside; they
                            shall be ready for him whenever he pleases.
                        The dwarf Cedar of the plains of Missouri, I take from the seed, to be a species of Juniperus; the Shallan of the Clatsops, a Vaccinium; and the flowering pea of the plains of Arkansas, a Lupinus. I
                            shall from time to time report to you or to Governor Lewis the progress of this precious collection, and of any other
                            articles with which I may be favoured.
                        Mr. Duane intends to leave this City for Washington on tuesday next; by him I will send the Antwerp
                            Raspberries. Accept Sir.
                  My most grateful thanks, and sincere good wishes,
                        
                            Bernd. Mc. Mahon.
                        
                    